Citation Nr: 0820456	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  04-14 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel





INTRODUCTION

The veteran served on active duty in the Army from August 
1974 to August 1977.  He subsequently had 7 months of service 
in the California Army National Guard and 9 months of service 
in the Washington Army National Guard.  The record indicates 
that the veteran is currently incarcerated.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which denied service connection for PTSD and bipolar 
disorder.  The RO issued a notice of the decision in April 
2003, and the veteran timely filed a Notice of Disagreement 
(NOD) in August 2003.  The RO provided a Statement of the 
Case (SOC) in March 2004 and thereafter, in April 2004, the 
veteran timely filed a substantive appeal.  In September 
2007, the RO provided a Supplemental Statement of the Case 
(SSOC).

In April 2004, a hearing was held at a local office before a 
Decision Review Officer.  A transcript of the hearing is of 
record.

In an October 2006 correspondence, the veteran requested a 
Travel Board hearing.  By a correspondence dated January 
2008, the RO informed the veteran that a personal hearing 
before a member of the Board had been scheduled at the local 
RO for February 2008.  During a February 2008 telephone 
conversation with the RO, the veteran's fiduciary indicated 
that the veteran could not attend the hearing, as he was in 
prison.  The record reflects that the veteran has not filed a 
motion to reschedule the hearing in accordance with 38 C.F.R. 
§ 20.704(d), and therefore, the Board will proceed with the 
instant appeal as if the veteran had withdrawn his hearing 
request.  See 38 C.F.R. § 20.704(d) ("If [the veteran] . . . 
fails to appear for a scheduled [Board] hearing and a request 
for postponement has not been received and granted, the case 
will be processed as though the request for said hearing had 
been withdrawn").  



Other Matters

In August 2002, the veteran filed a claim for total 
disability rating based on individual unemployability (TDIU).  
The RO denied this claim in a November 2002 decision.  The 
veteran, however, failed to file a timely NOD.  38 C.F.R. 
§§ 20.201, 20.302(a) (2007).  Accordingly, this decision 
qualifies as a "final" decision within the meaning of 38 
U.S.C.A. § 7105(c).  

The Board also comments that the veteran has applied for 
nonservice-connected pension, which the RO granted in an 
August 2000 decision.  Accordingly, this matter has been 
resolved by that decision.

The issue of service connection for PTSD is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


FINDING OF FACT

The competent evidence shows that a bipolar disorder was not 
diagnosed until more than 22 years after service and the 
preponderance of the evidence is against a nexus between a 
current diagnosis of bipolar disorder and any incident of or 
finding recorded during active service.


CONCLUSION OF LAW

A claimed bipolar disorder was not incurred in or aggravated 
by active service or ACDUTRA, nor may a psychosis be presumed 
to have been incurred during active service.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.6, 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38  
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a.  Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2006 letter sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claim.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The November 2006 letter from the RO satisfies these 
mandates.  It clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records and records 
held by any Federal agency, provided the veteran gave consent 
and supplied enough information to enable their attainment.  
This correspondence made clear that although VA could assist 
the veteran in obtaining these records, he carried the 
ultimate burden of ensuring that VA received all such 
records.  The letter additionally apprised the veteran that 
VA would schedule a medical examination or obtain a medical 
opinion for him if the RO determined such to be necessary to 
make a decision on the claim, and also asked the veteran to 
provide VA with any medical reports in his possession.  The 
November 2006 letter also informed the veteran about the type 
of evidence needed to support a service connection claim, 
namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during  military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19  Vet. App. at 403; see also 
Mayfield, 19 Vet. App. at 109-12.

With respect to the Dingess requirements, the veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for a rating in the 
November 2006 letter.

The Board also recognizes that, according to Pelegrini v.  
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."   
VA did not provide such notice to the veteran prior to the 
March 2003 RO decision that is the subject of this appeal.  
Notwithstanding this belated notice, the Board determines 
that the RO cured this defect by providing this complete VCAA 
notice followed by readjudication of the claim, as 
demonstrated by the September 2007 SSOC.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  

With respect to Dingess notice, where such a timing error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 891 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed  
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328  
(Fed. Cir. 2006).  In this case, timely Dingess would not 
have operated to alter the outcome because evidence 
establishing service connection for bipolar disorder is 
lacking.  See Sanders, 487 F.3d at 887 (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  The Board cannot conclude that the defect in 
timing of Dingess notice affected the essential fairness of 
the adjudication.  Moreover, as the preponderance of the 
evidence is against the claim for service connection for 
bipolar disorder, any question as to a rating or effective 
date is moot.  The presumption of prejudice is therefore 
rebutted.



b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

There is no competent evidence of a bipolar disorder until 
many years post-service.  VA informed the veteran of its duty 
to assist in obtaining records and supportive evidence, and 
the veteran in fact did receive a March 2003 VA psychiatric 
examination, which was thorough in nature.  That examination 
specifically ruled out a current diagnosis of a bipolar 
disorder.  The overwhelming preponderance of the evidence is 
against a nexus between a current diagnosis of bipolar 
disorder and any incident of or finding recorded during 
active service.  Under these circumstances, VA has no further 
duty to provide another examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law and Regulations

a. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
listed, chronic diseases, including psychosis, may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated while 
performing active duty for training (ACDUTRA), or for 
residuals of injury incurred or aggravated during inactive 
duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1131 
(West 2002); 38 C.F.R. § 3.6 (2007).  The Court has held that 
VA service connection compensation presumptions do not apply 
with only ACDUTRA or INACDUTRA service.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991). 

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

b. Standard of Proof

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background 

The veteran was on active duty from August 1974 to August 
1977.  The service medical records include a June 1974 Report 
of Medical Examination for Enlistment and June 1977 Report of 
Medical Examination for Separation contain normal clinical 
evaluations of all systems, to include normal psychiatric 
assessments.  In the  accompanying Reports of Medical 
History, the veteran made no mention of any psychiatric 
disorder.

December 1999 private treatment records indicate that the 
veteran was diagnosed with and treated for bipolar disorder 
while incarcerated.

VA treatment records from May 2002 indicate that the veteran 
was diagnosed with a bipolar disorder.  However, a July 2002 
medical report ruled out a diagnosis of bipolar affective 
disorder.

In September 2002, the veteran was diagnosed with bipolar 
affective disorder, type I, manic as well cocaine induced 
mania.  The notes state that the veteran "was once diagnosed 
as being bipolar, but it appears that the mood/thought 
disorder is substance induced."

Treatment notes dated October 2002 indicate that the veteran 
had a past history of cocaine and alcohol dependence and an 
"intermittent diagnosis of bipolar mood disorder."

In February 2003 the veteran was diagnosed with bipolar 
disorder, cocaine dependency, PTSD, and nicotine dependency.

A March 2003 medical report ruled out a diagnosis of 
"bipolar affective disorder type I/recently manic . . . vs. 
substance induced affective disorder."  The veteran was 
instead diagnosed with cocaine and alcohol dependence.

The veteran submitted to a VA psychiatric examination in 
March 2003.  After conducting a mental status examination and 
taking a history from the veteran, the clinician diagnosed 
the veteran with chronic PTSD, alcohol dependence, cocaine 
dependence, and cannabis dependence.  The examiner made the 
following finding:

Notwithstanding [the veteran's] prior diagnosis of 
a bipolar disorder, he showed no indications of 
bipolar disorder during this examination.  [The 
veteran] reports having to comply with diagnosis of 
bipolar disorder while incarcerated secondary to 
his sister, who is addicted to heroin, and gave 
false testimony in order to avoid prolonged 
hospitalization/incarceration . . . [The veteran] 
reports that prior evaluations of manic disorder 
with delusions were better explained by his attempt 
to establish his self-worth and dignity at the time 
of his incarceration.

One July 2003 VA medical report ruled out a diagnosis of 
bipolar affective disorder, but another July 2003 VA medical 
report indicated that the veteran had chronic PTSD, bipolar 
disorder, and addictive disorder.  The notes state that 
"aside from substance abuse, most accurate diagnosis is 
unclear.  Past diagnoses have most often included bipolar 
illness - unclear if manic symptoms have been temporally 
related to substance abuse or not."

In December 2003 and January 2004, the veteran was diagnosed 
with cocaine and alcohol dependence and mood disorder not 
otherwise specified.

In April 2004, the veteran was diagnosed with PTSD and 
depression, as well as bipolar disorder and mood disorder not 
otherwise specified.

In July 2004, the veteran was diagnosed with mood disorder 
not otherwise specified.

A January 2005 report ruled out substance induced bipolar 
disorder and diagnosed the veteran with mood disorder.

In September 2005, the veteran was diagnosed with mood 
disorder not otherwise specified.

Treatment notes dated April 2006 contain the following 
statement:  "[The veteran] states that he has been diagnosed 
with bipolar disorder but that it was later determined that 
he did not have this disorder but that he did have PTSD."

In August 2006, the veteran was diagnosed with depressive 
disorder and alcohol and cocaine dependence.

In October 2006, the veteran was diagnosed with mood disorder 
not otherwise specified and alcohol dependence.

b. Discussion

There is no service medical or psychiatric evidence of a 
bipolar disorder.  There is no competent post-service 
evidence of the claimed disorder until more than 22 years 
after service.  The Board notes that, while the record 
discloses that clinicians at various times from December 1999 
to April 2004 have offered diagnoses of bipolar disorder, it 
appears that the diagnosis was subsequently amended to PTSD 
with chronic substance abuse and depression.  The March 2003 
VA examiner expressly determined that the veteran did not 
satisfy the criteria needed for a bipolar disorder diagnosis.  
Furthermore, the veteran himself has indicated that he was 
incorrectly diagnosed with bipolar disorder.  The Board 
determines that the preponderance of the competent evidence 
is against a nexus between a current diagnosis of a bipolar 
disorder and any incident of or finding recorded during 
active service. 




IV. Conclusion  

For the reasons stated above, the Board finds that service 
connection is not warranted for bipolar disorder.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine does not apply to this issue.  
Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert, 1 Vet. App. at 56.   


ORDER

Service connection for a bipolar disorder is denied.


REMAND

A preliminary review of the record indicates that the 
veteran's claim for service connection for PTSD requires 
additional development.  See 38 C.F.R. § 19.9 (authorizing 
the Board to remand a case "[i]f further evidence, 
clarification of the evidence . . . or any other action is 
essential for a proper appellate decision . . . .").

The veteran contends that he has PTSD due to stressors he 
experienced during service.  The veteran specifically claims 
that in the fall or winter of 1975 while in Germany for a 
training exercise he was first on the scene following an 
automobile accident that resulted in the deaths of two 
civilians.  He also claims that in 1975 or early 1976 some 
friends were killed during a training exercise in White 
Sands, New Mexico when their vehicle accidentally drove over 
a cliff.  He further reports that 23 people were killed over 
a two-week period during this exercise, including a jet crash 
that he witnessed.  These events allegedly occurred while the 
veteran was stationed with the G Trp 2nd Squadron 3rd ACR in 
Ft. Bliss, Texas.  

In a February 2007 correspondence, the veteran stated that 
during service he received punishment under Article 15 of the 
Uniform Code of Military Justice (UCMJ) and that "this 
clearly indicates a problem."  Service personnel records 
document three instances of failure to obey lawful orders.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  The veteran has been 
diagnosed as having PTSD.  In a March 2003 examination 
report, a VA examiner associated the veteran's PTSD with all 
of the alleged stressors.  However, the Board notes that this 
opinion was not based on a verified in-service stressor.  
Service connection for PTSD requires a verified stressor 
unless the veteran engaged in combat.  See 38 C.F.R. § 
3.304(f).  The service records do not show that the veteran 
was in a combat zone and it is not contended otherwise.  
Accordingly, the events which the veteran asserts are the 
cause of his PTSD must be corroborated.  See, e.g., Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The RO did not attempt to verify the veteran's alleged 
stressors through the United States Army and Joint Services 
(JSRRC).  In July 2007, the RO requested that the United 
States National Personnel Records Center (NPRC) search for 
morning reports from the veteran's unit.  In a July 2007 
correspondence, the NPRC stated that no search was possible 
because the index of retired records did not list the 
requested years.

The Board finds that VA must provide the veteran with 
additional assistance to attempt to verify the claimed in-
service stressors.  Accordingly, the AMC/RO must provide a 
summary of the veteran's claimed in-service stressors and 
copies of all available service personnel records, showing 
service dates, duties, and units of assignment, to the Joint 
Services Record Research Center (JSRRC) (formerly United 
States Armed Services Center for Unit Records Research 
(CURR)) for the purpose of verifying the noted in-service 
stressors.



In view of the foregoing, the case is REMANDED for the 
following action:

1. The veteran must be contacted to provide 
him with another opportunity to submit a 
statement with as must detail as possible 
regarding his claimed in-service stressors, 
to include any names of friends injured or 
killed in accidents and the approximate 
dates of the accidents in question.  

2. Regardless of whether the veteran 
responds, send a summary of the veteran's 
claimed in-service stressors and copies of 
his service personnel records to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) and request that that agency 
attempt to confirm the veteran's alleged 
in-service stressors.  The veteran was 
assigned to G Trp 2nd Squadron 3rd ACR from 
March 1975 to April 1976.  In the event of 
a negative response from JSRRC, the RO 
should inform the veteran of such, and 
provide the details of what it had 
requested JSRRC to research. 

3. The RO should also take appropriate 
action to obtain from the appropriate 
German authorities a copy of the police 
report completed after the fatal civilian 
motor vehicle  accident.  Also copies of 
any associated records, such as witness 
statements, should be provided.  Also 
request that the veteran provide any such 
records in his possession.

4. If and only if a claimed in-service 
stressor is verified, the veteran should be 
afforded a VA psychiatric examination for 
the purpose of determining if he meets the 
criteria for a current diagnosis of PTSD 
and, if so, whether such is linked to a 
verified in-service stressor(s).  The RO 
must inform the psychiatrist of the 
verified in-service stressor(s) and forward 
the claims folder in its entirety to that 
psychiatrist for review.  The psychiatric 
evaluation must include a review of the 
veteran's history and current complaints, 
as well as a comprehensive mental status 
evaluation and any tests deemed as 
necessary.

The examiner must then offer an opinion 
addressing the following questions:

Does the veteran meet the diagnostic 
criteria for PTSD as defined by the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders?  If so, is it at least 
as likely as not (50 percent or greater 
probability) that the veteran's PTSD is 
causally linked to a verified in-service 
stressor(s)?

The psychiatrist is advised that the term 
"as likely as not" does not mean within the 
realm of possibility. Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less likely 
weighs against the claim.

The psychiatrist is also asked to provide a 
rationale used in formulating his or her 
opinion in the written report.   

5. If the benefit sought on appeal remains 
denied, the veteran must be provided with a 
Supplemental Statement of the Case, which 
must contain notice of all relevant actions 
taken on the claim for benefits, including 
a summary of the evidence received after 
the September 2007 SSOC was issued.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


